DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher TL Douglas on 2/17/22.
The application has been amended as follows: 
a) The claims have been amended as follows:
21.	(Currently Amended) An apparatus comprising:
a housing having two adjacent mounting surfaces and a sound conducting channel in acoustic communication with a sound source, wherein the housing is configured to be mounted in at least two different mounted positions by respectively attaching one or more of the two adjacent mounting surfaces to a support structure of an indicia reader, wherein the two adjacent mounting surfaces meet to form a common edge, and wherein the sound conducting channel comprises a sound port opening positioned with at least a portion on the common edge;
an indicia-capturing system at least partially enclosed within the housing, wherein the indicia-capturing system comprises at least one image sensor and at least one imaging optic, wherein the indicia-capturing system is configured to capture an image of at least one decodable symbol that is focused on the at least one image sensor via the at least one imaging optic; and


22.	(Previously Presented) The apparatus of claim 21, wherein the indicia reader is a fixed-mount indicia reader.

23.	(Cancelled) 

24.	(Currently Amended) The apparatus of claim 21[[23]], wherein the at least one image sensor is a CMOS image sensor.

25.	(Previously Presented) The apparatus of claim 24 wherein the at least one image sensor comprises a two-dimensional array of pixels adapted to operate in a global shutter mode.

26.	(Previously Presented) The apparatus of claim 25 wherein the apparatus further comprises a processor that is configured to process the image of the at least one decodable symbol.

27.	(Previously Presented) The apparatus of claim 26 wherein the processor is configured to determine a spatial pattern of dark and light cells and convert each light and dark cell into a character or a character string via table lookup.

28.	(Previously Presented) The apparatus of claim 26 wherein the processor is configured to:
locate a finder pattern using a feature detection algorithm;
locate matrix lines intersecting the finder pattern according to a predetermined relationship with the finder pattern;
determine a pattern of dark and light cells along the matrix lines; and 
convert each light pattern into a character or a character string via table lookup.



30.	(Previously Presented) The apparatus of claim 28 wherein the apparatus further comprises an illumination system, wherein the illumination system is configured to provide an indication in an instance in which the at least one symbol in the image of the at least decodable symbol is decoded.

31.	(Previously Presented) The apparatus of claim 21 wherein the sound port opening is formed within a beveled portion of the common edge joining the two adjacent mounting surfaces of the housing.

32.	(Previously Presented) The apparatus of claim 21 wherein the sound port opening is recessed inward with respect to the common edge.

33.	(Previously Presented) The apparatus of claim 21, wherein the sound conducting channel is configured to transmit the audible indications emitted via the sound source to the sound port opening when the housing is mounted in either of at least two different mounted positions.

34.	(Previously Presented) The apparatus of claim 33, wherein the sound conducting channel comprises a chamber that is positioned within the housing and at least partially enclosing the audio indicator system.

35.	(Previously Presented) The apparatus of claim 34, wherein the chamber encloses the sound source and the sound conducting channel spans continuously to the sound port opening.

36.	(Previously Presented) The apparatus of claim 21, wherein indicia reader is a portable indicia reader.



38.	(Previously Presented) The apparatus of claim 37, wherein the at least one image sensor is a CMOS image sensor that comprises a two-dimensional array of pixels adapted to operate in a global shutter mode and wherein the apparatus further comprises a processor that is configured to:
locate a finder pattern using a feature detection algorithm;
locate matrix lines intersecting the finder pattern according to a predetermined relationship with the finder pattern;
determine a pattern of dark and light cells along the matrix lines; and 
convert each light pattern into a character or a character string via table lookup.

39.	(Currently Amended) A system comprising:
a fixed-mount indicia reader; and
a housing having two adjacent mounting surfaces, wherein the housing is configured to be mounted in the fixed-mount indicia reader in at least two different mounted positions, wherein the two adjacent mounting surfaces meet to form an edge, wherein the housing has a sound port opening that is proximate to the edge, and wherein the sound port opening is in communication with a sound source that is configured to provide audible indications, the housing comprising:
an indicia-capturing system at least partially enclosed within the housing, wherein the indicia-capturing system comprises an image sensor and an imaging optic, wherein the indicia-capturing system is configured to capture an image of at least one decodable symbol that is focused on the at least one image sensor via the at least one imaging optic;
an illumination system at least partially enclosed within the housing, wherein the illumination system is configured to produce illumination; and


40.	(Previously Presented) The system of claim 39, wherein the at least one image sensor is a CMOS image sensor.

41.	(Previously Presented) The system of claim 40 wherein the at least one image sensor comprises a two-dimensional array of pixels adapted to operate in a global shutter mode.

42.	(Previously Presented) The system of claim 41 wherein the processor is configured to determine a spatial pattern of dark and light cells from the signals output by the indicia-capturing system and convert each light and dark cell pattern into a character or a character string via table lookup.

43.	(Previously Presented) The system of claim 42 wherein the processor is configured to:
locate a finder pattern in the signals output by the indicia-capturing system using a feature detection algorithm;
locate matrix lines intersecting the finder pattern according to a predetermined relationship with the finder pattern;
determine a pattern of dark and light cells along the matrix lines; and 
convert each light pattern into a character or a character string via table lookup.

44.	(Previously Presented) The system of claim 39 wherein the sound port opening is formed within a beveled portion of the edge joining the two adjacent mounting surfaces of the housing.

45.	(Previously Presented) The system of claim 39 wherein the sound port opening is recessed inward with respect to the edge.

46.	(Currently Amended) An indicia reader, comprising:
an indicia-capturing system, wherein the indicia-capturing system comprises at least one image sensor and at least one imaging optic, wherein the indicia-capturing system is configured to capture an image of at least one decodable symbol that is focused on the at least one image sensor via the at least one imaging optic;
an audio indicator system for providing audible indications relating to indicia reader operations, the audio indicator system having a sound source; and
a housing that is detachably attached to the indicia reader and configured to support and at least partially enclose the indicia-capturing system and the audio indicator system, the housing comprising:
two adjacent mounting surfaces wherein the two adjacent mounting surfaces meet to form a common edge; and
a sound port opening adjacent to the common edge joining the two adjacent mounting surfaces.

47.	(Previously Presented) The indicia reader of claim 46, wherein the indicia-capturing system comprises at least one image sensor and at least one imaging optic, wherein the indicia-capturing system is configured to capture an image of at least one decodable symbol that is focused on the at least one image sensor via the at least one imaging optic.

48.	(Previously Presented) The indicia reader of claim 47, wherein the at least one image sensor is a CMOS image sensor that comprises a two-dimensional array of pixels adapted to operate in a global shutter mode and wherein the indicia reader further comprises a processor that is configured to:
locate a finder pattern using a feature detection algorithm;
locate matrix lines intersecting the finder pattern according to a predetermined relationship with the finder pattern;
determine a pattern of dark and light cells along the matrix lines; and 
convert each light pattern into a character or a character string via table lookup.

49.	(Previously Presented) The indicia reader of claim 46 wherein the sound port opening is formed within a beveled portion of the common edge joining the two adjacent mounting surfaces of the housing.


Allowable Subject Matter
Claims 21-22 and 24-50 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant teaches an apparatus for a system which includes a housing having two adjacent mounting surfaces and a sound conducting channel in acoustic communication with a sound source, wherein the housing is configured to be mounted in at least two different mounted positions by respectively attaching one or more of the two adjacent mounting surfaces to a support structure of an indicia reader, wherein the two adjacent mounting surfaces meet to form a common edge, and wherein the sound conducting channel comprises a sound port opening positioned with at least a portion on the common edge, an indicia-capturing system at least partially enclosed within the housing, wherein the indicia-capturing system comprises at least one image sensor and at least one imaging optic, wherein the indicia-capturing system is configured to capture an image of at least one decodable symbol that is focused on the at least one image sensor via the at least one imaging optic, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876